Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered April 22, 1993, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We note that the defendant did not appeal from a judgment of the same court, also rendered April 22, 1993, convicting him of robbery in the first degree under S.C.I. No. 84328 since that judgment is not referred to in the notice of appeal or in the order of assignment. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.